                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

JOHN E. COLLINS,                              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       CIVIL ACTION NO. 1:18-cv-511-TFM-N
                                              )
CITY OF MOBILE, ALABAMA,                      )
                                              )
       Defendant.                             )

                                      FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order that was entered on this same

date, it is hereby ORDERED, ADJUDGED, and DECREED that Judgment is entered in favor

of Defendant and against Plaintiff. Plaintiff shall recover nothing by this suit.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Fed. R. Civ. P. 58. This case is hereby closed.

       DONE and ORDERED this 13th day of August, 2019.

                                              /s/ Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
